Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on October 20, 2021 in response to the Office Action of August 20, 2021 is acknowledged and has been entered. 
The rejection to claims 21, 26, 33-35, 40-41 and 44-49 under 35 U.S.C. 101 is now withdrawn in view of the claim amendment.

Allowable Subject Matter
Claims 21, 23, 26, 29, 33-35, 37, 40-41 and 43-52 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claims 21, 35 and 50-52 in regard to the features of “a pluratliy of minimum Pd/Pa ratios are determined, wherein each of the minimum Pd/Pa ratio is a minimum within one of the sets of Pd/Pa ratios over the entirety of the corresponding heart cycle ", i.e., a minimum Pd/Pa ratio is determined within a set of Pd/Pa ratio determined over the entirety of a heart cycle, in combination with the other claimed elements, are not taught or disclosed in the prior arts.
Dependent claims 23, 26, 29, 33-34, 37, 40-41, 43-49 are allowed at least by virtue of their respective dependency upon an allowable claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YI-SHAN YANG/Primary Examiner, Art Unit 3793